       Case 2:20-cr-00134-JAM Document 73 Filed 10/27/20 Page 1 of 2


1    Malcolm Segal, SBN 075481
2    Emily E. Doringer, SBN 208727
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4
     Telephone: (916) 441-0886
5    Facsimile: (916) 475-1231
     msegal@segal-pc.com
6

7    Thomas A. Johnson, SBN 119203
     Law Office of Thomas A. Johnson
8    400 Capitol Mall, Suite 2560
     Sacramento, CA 95814
9
     Telephone: (916) 442-4022
10   taj@tomjohnsonlaw.com

11   Patrick Wong, SBN 241740
12
     Patrick Wong, Esq.
     145 El Camino Real
13   Menlo Park, CA 94025-5234
     Telephone: (650) 391-5366
14   Facsimile: (650) 352-3562
15   patrick@wong.law

16   Attorneys for Defendant
17
     JUAN TANG
                             UNITED STATES DISTRICT COURT
18
                           EASTERN DISTRICT OF CALIFORNIA
19

20   UNITED STATES OF AMERICA,                    Case No: 2:20-CR-00134 JAM
21                    Plaintiff,                  TEMPORARY ORDER SEALING
22                                                DOCUMENTS
     v.
23
     TANG JUAN,
24   aka Juan Tang,
25
                 Defendant.
26

27

28
                                            -1-
                                   Order Sealing Documents
        Case 2:20-cr-00134-JAM Document 73 Filed 10/27/20 Page 2 of 2


1           The Court has considered the defense Request to Seal Documents relating to

2    Exhibit1 and Exhibit 4 attached to her Motion to Modify Conditions of Pretrial Release.

3           The Court finds good cause for temporarily sealing the Exhibit documents.

4           IT IS HEREBY ORDERED that Defendant’s Exhibit 1 and Exhibit 4, attached to

5    her Motion to Modify Conditions of Pretrial Release, shall be temporarily filed under seal,

6    and the undersigned will address whether they should remain under seal at the hearing

7    on this matter.

8    Dated: October 23, 2020

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -2-
                                   Order Sealing Documents
